Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to Applicant’s reply filed on 09/01/2021.
Claims 1 – 3, 8 – 10, 15 – 17, and 21 – 31 are pending; wherein:
claims 1 – 3, 8 – 10, 15 – 17, and 21 – 26 have been amended;
new claims 27 – 31 are added; and 
claims 4 – 7, 11 – 14, and 18 – 20 were previously canceled.
 Claims 1 – 3, 8 – 10, 15 – 17, and 21 – 31 have been examined, and examiner:
amends claims 1, 2, 8, 9, 15, 16, 21 – 26, 28, and 29; and
cancels claim 31.
Claims 1 – 3, 8 – 10, 15 – 17, and 21 – 30 are allowed (these claims are renumbered to 1 – 19.)

Response to Amendment
Claim objections for claims 1 – 3, 8 – 10, 15 – 17, and 21 – 26 are withdrawn in view of Applicants’ amendments.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Upon agreement on amendments, authorization for the amendments was given in a telephone interview with attorney Caleb D. Wilkes (Reg. No. 60,873) on 09/07/2021 to put the claims in condition for allowance.
Amend claims 1, 2, 8, 9, 15, 16, 21 – 26, 28, 29, and 31 as follow:

Claim 1 (currently amended)
A system comprising:
at least one processor and a computer readable storage medium having program instructions embodied therewith, the program instructions executable by the at least one processor to cause the at least one processor to perform operations comprising:
initiating an execution of a software program for a first performance test, wherein the software program includes at least one target portion of code to be performance tested;
starting a timer for the first performance test for a predetermined target success time;
receiving a first data stream, wherein the first data stream includes a first plurality of events, and wherein the at least one target portion of code processes the first plurality of events based on an event rate;
monitoring for first failures associated with the at least one target portion of code processing the first plurality of events;

in response to detecting the first failure:
terminating the execution of the software program and the first performance test prior to an expiration of the predetermined target success time for the first performance test;
resetting and restarting the timer for a second performance test for the predetermined target success time;
decreasing the event rate by a predetermined amount, the decreasing comprising:
sending a first command to an external script to stop a flow of events and decrease the event rate, and
sending a second command to the external script to restart the flow of events after the event rate is back to zero;
reinitiating the execution of the software program for the second performance test;
receiving a second data stream, wherein the second data stream includes a second plurality of events, and wherein the at least one target portion of code processes the second plurality of events based on the decreased event rate; and
monitoring for second failures associated with the at least one target portion of code processing the second plurality of events;
second failures are selected from a group consisting of:
one or more events that cause the at least one target portion of code to throw an exception,
one or more incoming events that fill up a parsing queue waiting to enter the at least one target portion of code, and
one or more events that are unidentified by the at least one target portion of code.

Claim 2 (currently amended)
The system of claim 1, wherein the operations further comprise sending event information associated with one or more events of the first plurality of events to a security information event and management (SIEM) system.

Claim 8 (currently amended)
A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by at least one processor to cause the at least one processor to perform operations comprising:
initiating an execution of a software program for a first performance test, wherein the software program includes at least one target portion of code to be performance tested;

receiving a first data stream, wherein the first data stream includes a first plurality of events, and wherein the at least one target portion of code processes the first plurality of events based on an event rate;
monitoring for first failures associated with the at least one target portion of code processing the first plurality of events;
detecting a first failure associated with the at least one target portion of code during the predetermined target success time for the first performance test; and
in response to detecting the first failure:
terminating the execution of the software program and the first performance test prior to an expiration of the predetermined target success time for the first performance test;
resetting and restarting the timer for a second performance test for the predetermined target success time;
decreasing the event rate by a predetermined amount, the decreasing comprising:
sending a first command to an external script to stop a flow of events and decrease the event rate, and
sending a second command to the external script to restart the flow of events after the event rate is back to zero;
reinitiating the execution of the software program for the second performance test;

monitoring for second failures associated with the at least one target portion of code processing the second plurality of events,
wherein the first failure and the second failures are selected from a group consisting of:
one or more events that cause the at least one target portion of code to throw an exception,
one or more incoming events that fill up a parsing queue waiting to enter the at least one target portion of code, and
one or more events that are unidentified by the at least one target portion of code.

Claim 9 (currently amended)
The computer program product of claim 8, wherein the operations further comprise sending event information associated with one or more events of the first plurality of events to a security information event and management (SIEM) system.

Claim 15 (currently amended)
A computer-implemented method for performance testing of software code, the method comprising:

starting a timer for the first performance test for a predetermined target success time;
receiving a first data stream, wherein the first data stream includes a first plurality of events, and wherein the at least one target portion of code processes the first plurality of events based on an event rate;
monitoring for first failures associated with the at least one target portion of code processing the first plurality of events;
detecting a first failure associated with the at least one target portion of code during the predetermined target success time for the first performance test; and
in response to detecting the first failure:
terminating the execution of the software program and the first performance test prior to an expiration of the predetermined target success time for the first performance test;
resetting and restarting the timer for a second performance test for the predetermined target success time;
decreasing the event rate by a predetermined amount, the decreasing comprising:
sending a first command to an external script to stop a flow of events and decrease the event rate, and
sending a second command to the external script to restart the flow of events after the event rate is back to zero;
reinitiating the execution of the software program for the second performance test;
receiving a second data stream, wherein the second data stream includes a second plurality of events, and wherein the at least one target portion of code processes the second plurality of events based on the decreased event rate; and
monitoring for second failures associated with the at least one target portion of code processing the second plurality of events,
wherein the first failure and the second failures are selected from a group consisting of:
one or more events that cause the at least one target portion of code to throw an exception,
one or more incoming events that fill up a parsing queue waiting to enter the at least one target portion of code, and
one or more events that are unidentified by the at least one target portion of code.

Claim 16 (currently amended)
The method of claim 15, further comprising sending event information associated with one or more events of the first plurality of events to a security information event and management (SIEM) system.

Claim 21 (currently amended)
The system of claim 1, wherein the operations further comprise:
in response to detecting a second failure associated with the at least one target portion of code during the predetermined target success time for the second performance test:
terminating the execution of the software program and the second performance test prior to an expiration of the predetermined target success time for the second performance test;
further decreasing the event rate by the predetermined amount;
resetting and restarting the timer for a third performance test for the predetermined target success time;
reinitiating the execution of the software program for the third performance test;
receiving a third data stream, wherein the third data stream includes a third plurality of events, and wherein the at least one target portion of code processes the third plurality of events based on the further decreased event rate; and
monitoring for third failures associated with the at least one target portion of code processing the third plurality of events until a third failure is detected during the predetermined target success time for the third performance test or until no failures are detected during the predetermined target success time for the third performance test.

Claim 22 (currently amended)
The system of claim 1, wherein the operations further comprise: 
in response to detecting no failures during the predetermined target success time for the second performance test:
terminating the execution of the software program at an expiration of the predetermined target success time for the second performance test;
		increasing the event rate by a second predetermined amount;
	resetting and restarting the timer for a third performance test for the predetermined target success time;
		reinitiating the execution of the software program for the third performance test;
receiving a third data stream, wherein the third data stream includes a third plurality of events, and wherein the at least one target portion of code processes the third plurality of events based on the further increased event rate; and
monitoring for third failures associated with the at least one target portion of code processing the third plurality of events until no failures are detected during the predetermined target success time for the third performance test or until a third failure is detected during the predetermined target success time for the third performance test.

Claim 23 (currently amended)
The computer program product of claim 8, wherein the operations further comprise:  

terminating the execution of the software program and the second performance test prior to an expiration of the predetermined target success time for the second performance test;
		further decreasing the event rate by the predetermined amount;
resetting and restarting the timer for a third performance test for the predetermined target success time;
		reinitiating the execution of the software program for the third performance test;
	receiving a third data stream, wherein the third data stream includes a third plurality of events, and wherein the at least one target portion of code processes the third plurality of events based on the further decreased event rate; and
monitoring for third failures associated with the at least one target portion of code processing the third plurality of events until a third failure is detected during the predetermined target success time for the third performance test or until no failures are detected during the predetermined target success time for the third performance test.

Claim 24 (currently amended)

in response to detecting no failures during the predetermined target success time for the second performance test:
terminating the execution of the software program at an expiration of the predetermined target success time for the second performance test;
		increasing the event rate by a second predetermined amount;
	resetting and restarting the timer for a third performance test for the predetermined target success time;
		reinitiating the execution of the software program for the third performance test;
receiving a third data stream, wherein the third data stream includes a third plurality of events, and wherein the at least one target portion of code processes the third plurality of events based on the further increased event rate; and
monitoring for third failures associated with the at least one target portion of code processing the third plurality of events until no failures are detected during the predetermined target success time for the third performance test or until a third failure is detected during the predetermined target success time for the third performance test.

Claim 25 (currently amended)
The method of claim 15, further comprising:  

terminating the execution of the software program and the second performance test prior to an expiration of the predetermined target success time for the second performance test;
		further decreasing the event rate by the predetermined amount;
	resetting and restarting the timer for a third performance test for the predetermined target success time;
		reinitiating the execution of the software program for the third performance test;
	receiving a third data stream, wherein the third data stream includes a third plurality of events, and wherein the at least one target portion of code processes the third plurality of events based on the further decreased event rate; and
monitoring for third failures associated with the at least one target portion of code processing the third plurality of events until a third failure is detected during the predetermined target success time for the third performance test or until no failures are detected during the predetermined target success time for the third performance test.

Claim 26 (currently amended)
The method of claim 15, further comprising:  

terminating the execution of the software program at an expiration of the predetermined target success time for the second performance test;
		increasing the event rate by a second predetermined amount;
resetting and restarting the timer for a third performance test for the predetermined target success time;
		reinitiating the execution of the software program for the third performance test;
	receiving a third data stream, wherein the third data stream includes a third plurality of events, and wherein the at least one target portion of code processes the third plurality of events based on the further increased event rate; and
monitoring for third failures associated with the at least one target portion of code processing the third plurality of events until no failures are detected during the predetermined target success time for the third performance test or until a third failure is detected during the predetermined target success time for the third performance test.

Claim 28 (currently amended)
The system of claim 1, wherein the monitoring for failures associated with the at least one target portion of code processing the second plurality of events comprises:
first plurality of events.

Claim 29 (currently amended)
The system of claim 21, wherein the monitoring for third failures associated with the at least one target portion of code processing the third plurality of events occurs until no failures are detected during the predetermined target success time for the third performance test, and
	wherein the operations further comprise:
		in response to no failures being detected during the predetermined target success time for the third performance test, outputting, to a console, messages related to the at least one target portion of code from system log files and running specific logging.

Claim 31 (canceled).

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1
Segel discloses “a system comprising at least one processor and a computer readable storage medium having program instructions embodied therewith, the program instructions executable by the at least one processor to cause the at least one processor to perform operations comprising: initiating an execution of a software program for a first performance test, wherein the software program includes at least one target portion of code to be performance tested; starting a timer for the first performance test for a predetermined target success time; receiving a first data stream, wherein the first data stream includes a first plurality of events, and wherein the at least one target portion of code processes the first plurality of events based on an event rate; monitoring for first failures associated with the at least one target portion of code processing the first plurality of events; detecting a first failure associated with the at least one target portion of code 
Szerenyi discloses “detecting a first failure associated with the at least one target portion of code during the target success time for the first performance test.”
And, Stolfo et al. (Pub. No. US 2019/0250979 A1; hereinafter Stolfo) discloses “terminating the execution of the software program and the first
However, Segel, Szerenyi, and Stolfo do not disclose “the decreasing comprising sending a first command to an external script to stop a flow of events and decrease the event rate, and sending a second command to the external script to restart the flow of events after the event rate is back to zero.”  The limitations in combination with other elements cited present subject matter that is novel and nonobvious.  The claimed limitations are not present in the prior arts of record and would not have been obvious. Thus, claim 1 and its dependent claims are allowed.

Claims 8 and 15
Claims 8 and 15 recite limitations in the same manner as claim 1; therefore, they and their dependent claims are also allowed for the same reasons.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yasmina Amara (NPL; Using the SSAV model to evaluate Business Intelligence Software): SSAV model as a tool to evaluate software to help user select a Business Intelligence software for purchase.
Du Chunye et al. (NPL; Based On The Analysis Of Mobile Terminal Application Software Performance Test): An application software performance test based on a mobile terminal, and analyze a performance test technology and method of a mobile application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)270-1733.  The examiner can normally be reached on 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CUONG V LUU/Examiner, Art Unit 2192                                                                                                                                                                                                        
/S. Sough/SPE, Art Unit 2192